Name: Commission Regulation (EEC) No 252/93 of 3 February 1993 fixing the export refunds on beef and amending Regulation (EEC) No 3846/87 establishing the nomenclature of agricultural products for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 28/48 Official Journal of the European Communities 5. 2. 93 COMMISSION REGULATION (EEC) No 252/93 of 3 February 1993 fixing the export refunds on beef and amending Regulation (EEC) No 3846/87 establishing the nomenclature of agricultural products for export refunds third countries in particular, export refunds should be granted on adult bovine animals of a live weight of at least 300 kilograms ; whereas experience gained in recent years has shown that live pure-bred breeding animals weighing at least 250 kilograms in the case of females and 300 kilograms in that of males should be trated in the saame way as other bovine animals, subject to certain special administrative formalities ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1 968 on the common organization of the market in beef and veal ('), as ' last amended by Regulation (EEC) No 125/93 (2), and in particular Article 18 thereof, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201 , on some frozen meat listed in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10 : Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas, in view of the wide differences in productscovered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third : Whereas Regulation (EEC) No 32/82 0, as last amended by Regulation (EEC) No 3169/87 (% Regulation (EEC) No 1964/82 Q, as amended by Regulation (EEC) No 3169/87, and Regulation (EEC) No 2388/84 (8), as last amended by Regulation (EEC) No 3661 /92 (9); lay down the condi ­ tions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for export ­ ing such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries ; whereas a refund should accordingly be set ;Whereas it follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below : Whereas, given the current market situation in the Community and the possibilities of disposal in certain Whereas, in the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community share of inter ­ national trade may be maintained by granting a refund corresponding to that at present available ; (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 156, 4. 7. 1968 , p. 2. 0 OJ No L 61 , 5. 3 . 1977, p. 16 . OJ No L 4, 8 . 1 . 1982, p. 11 . (6) OJ No L 301 , 24. 10 . 1987, p. 21 . 0 OJ No L 212, 21 . 7. 1982, p. 48 . (8) OJ No L 221 , 18 . 8 . 1984, p. 28 . 0 OJ No L 370, 19 . 12. 1992, p. 16 . Whereas, in the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant ; 5. 2. 93 Official Journal of the European Communities No L 28/49 Serbia and Montenegro ; whereas that prohibition does not apply to certain cases given in the limitative enumera ­ tion in Articles 2 and 3 of that Regulation ; whereas account should be taken of this when the refunds are fixed ; Whereas, notwithstanding the subdivision of the combined nomenclature for prepared and preserved meat, other than uncooked, falling within CN code 1602 50, experience has shown that it is possible to delete from the refund nomenclature several products falling within CN code 1602 50 31 and to amend the list of products falling within CN code 1602 50 80 ; whereas it is necessary, also, to . correct certain errors ; whereas, for the purposes of clarification, it is accordingly appropriate to republish the full text of the refund nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 38 1 3/92 0) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules oh the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92Q ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 3945/92 (4), establishes the agricultural product nomenclature for the purposes of export refunds ; Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought in line with those on fresh or chilled cuts other than those from adult male bovine animals ; Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of beef, veal and other meat contained in prepared or preserved meat covered by CN code 1602 50 ; whereas exclusively beef and veal products should accordingly be set apart and a new heading should be created for mixtures of meats or offals ; whereas checks on products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (*), as amended by Regula ­ tion (EEC) No 2026/83 (*) ; Whereas refunds on female animals should vary depen ­ ding on their age in order to prevent abuses in the export of certain pure-bred breeding animals ; Whereas Council Regulation (EEC) No 1432/92 f), as last amended by Regulation (EEC) No 3534/92 (8), prohibits trade between the Community and the Republics of HAS ADOPTED THIS REGULATION : Article 1 1 . The list of products on which export refunds as referred to in Article 18 of Regulation (EEC) No 805/68 are granted and the amount thereof shall be as set out in Annex I hereto. 2. Part 6 of the Annex to Regulation (EEC) No 3846/87 is replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on 5 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992. (3) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 400, 31 . 12. 1992, p. 1 . (*) OJ No L 62, 7. 3. 1980, p. 5. ( «) OJ No L 199, 22. 7. 1983, p. 12. 0 OJ No L 151 , 3. 6. 1992, p. 4. ( «) OJ No L 358, 8 . 12. 1992, p. 16. No L 28/50 Official Journal of the European Communities 5. 2. 93 ANNEX I (ECU/100 kg) (ECU/100 kg) Product code Destination f) Refund (8) (10)  Live weight  010210 10 120 01 96,00 0102 10 10 130 02 85,50 03 55,50 04 25,50 010210 30 120 01 96,00 010210 30 130 02 85,50 03 55,50 04 25,50 010210 90 120 01 96,00 0102 90 51 000 02 85,50 03 55,50 04 25,50 0102 90 59 000 02 85,50 03 55,50 04 25,50 010290 61 000 02 85,50 03 55,50 04 25,50 0102 90 69 000 02 85,50 03 55,50 04 25,50 0102 90 71 000 02 111,50 03 73,00 04 34,50 010290 79 000 02 101,50 03 73,00 04 34,50 0201 10 00 110 0 02 124,50 03 85,00 04 42,50 0201 10 00 120 02 92,00 03 65,00 04 32,50 0201 10 00 130 (') 02 171,50 03 115,00 04 57,50 0201 10 00 140 02 126,50 03 88,00 04 44,00 0201 20 20 110 (') 02 171,50 03 115,00 04 57,50 Product code Destination (*) Refund OC0)  Live weight  0201 20 20 120 02 126,50 03 88,00 04 44,00 0201 20 30 110 (l) 02 124,50 03 85,00 04 42,50 0201 20 30 120 02 92,00 03 65,00 04 32,50 0201 20 50 110 (') 02 218,50 03 146,00 04 73,00 0201 20 50 120 02 161,00 03 110,50 04 56,00 0201 20 50 130 (') 02 124,50 03 85,00 04 42,50 0201 20 50 140 02 92,00 03 65,00 04 32,50 0201 20 90 700 02 92,00 03 65,00 04 32,50 0201 30 00 050 0 05 112,00 0201 30 00 100 (2) 02 312,00 03 208,50 04 104,50 06 266,50 0201 30 00 150 0 02 165,00 03 125,00 04 62,50 06 144,50 07 90,00 0201 30 00 190 (*) 02 128,00 03 84,00 04 42,00 06 102,50 07 90,00 5. 2. 93 Official Journal of the European Communities No L 28/51 (ECU/100 kg) (ECU/100 kg) Product code Destination Q Refund (') (10)  Live weight  0202 10 00 100 02 92,00 03 65,00 04 32,50 020210 00 900 02 126,50 03 88,00 04 44,00 0202 20 10 000 02 126,50 03 88,00 04 44,00 0202 20 30 000 02 92,00 03 65,00 04 32,50 0202 20 50 100 02 161,00 03 110,50 04 56,00 0202 20 50 900 02 92,00 03 65,00 04 32,50 0202 20 90 100 02 92,00 03 65,00 04 32,50 0202 30 90 1 00 O 05 11 2,00 0202 30 90 400 0 02 165,00 03 125,00 04 62,50 06 144,50 07 90,00 0202 30 90 500 (6) 02 128,00 03 84,00 04 42,00 06 102,50 07 90,00 0202 30 90 900 07 90,00 0206 10 95 000 02 128,00 03 84,00 04 42,00 06 102,50 0206 29 91 000 02 128,00 03 84,00 04 42,00 06 102,50 0210 20 90 100 08 102,50 09 60,50 0210 20 90 300 02 128,00 0210 20 90 500 (3) 02 128,00 Product code Destination O Refund (8) (10)  Live weight - 1602 50 10 120 02 134,50 ( ») 03 108,00 0 04 108,00 (9) 1602 50 10 140 02 119,50 0 03 96,00 0 04 96,00 (9) 1602 50 10 160 02 96,00 0 03 77,00 (9) 04 77,00 0 1602 50 10 170 02 63,50 (') 03 51,00 (') 04 51,00 0 1602 50 10 190 02 63,50 03 51,00 04 51,00 1602 50 10 240 02 36,00 03 36,00 04 36,00 1602 50 10 260 02 26,00 03 26,00 04 26,00 1602 50 10 280 02 16,00 03 16,00 04 16,00 1602 50 31 125 01 116,00 0 1602 50 31 135 01 73,00 fj 1602 50 31 195 01 36,00 1602 50 31 325 01 103,00 0 1602 50 31 335 01 65,00 0 1602 50 31 395 01 36,00 1602 50 39 125 01 116,00 0 1602 50 39 135 01 73,00 0 1602 50 39 1 95 01 36,00 1602 50 39 325 01 103,00 0 1602 50 39 335 01 65,00 0 1602 50 39 395 01 36,00 1602 50 39 425 01 77,00 0 1602 50 39 435 01 48,50 0 1602 50 39 495 01 36,00 1602 50 39 505 01 36,00 1602 50 39 525 01 77,00 0 1602 50 39 535 01 48,50 0 1602 50 39 595 01 36,00 No L 28/52 Official Journal of the European Communities 5. 2. 93 (ECU/100 kg) (ECU/100 kg) Product code Destination Refund (8) (l0)  Live weight  1602 50 39 615 01 36,00 1602 50 39 625 01 16,00 1602 50 39 705 01 36,00 1602 50 39 805 01 26,00 1602 50 39 905 01 16,00 1602 50 80 135 01 73,00 0 1602 50 80 195 01 36,00 1602 50 80 335 01 65,00 (9) 1602 50 80 395 01 36,00 1602 50 80 435 01 48,50 (9) Product code Destination Q Refund (8) (l0)  Live weight  1602 50 80 495 01 36,00 1602 50 80 505 01 36,00 1602 50 80 515 01 16,00 1602 50 80 535 01 48,50 0 1602 50 80 595 01 36,00 1602 50 80 615 01 36,00 1602 50 80 625 01 16,00 1602 50 80 705 01 36,00 1602 50 80 805 01 26,00 1602 50 80 905 01 16,00 (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in Commission Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (4) OJ No L 336, 29 . 12. 1979, p. 44. 0 OJ No L 221 , 19 . 8. 1984, p. 28 . (') The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86. f) The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, West, Central East and South African third countries, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 03 European third countries, Ceuta, Melilla, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, except Austria, Sweden and Swit ­ zerland. 04 Austria, Sweden and Switzerland. 05 The United States of America, carried out in accordance with Commission Regulation (EEC) No 2973/79 . 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and Southern African third countries, except Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 09 Switzerland. (8) Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. (') The refund is granted only on products manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 . (10) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB : The countries are as defined in Commission amended Regulation (EEC) No 3518/91 . The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended. 5 . 2. 93 Official Journal of the European Communities No L 28/53 ANNEX II CN code Description of goods Productcode 0102 Live bovine animals : 0102 10  Pure-bred breeding animals : 0102 10 10   Heifers (female bovines that have never calved):  With a live weight less than 250 kg 0102 10 10 110  Other :  Up to the age of 36 months 0102 10 10 120  Other 0102 10 10 130 0102 10 30 Cows :  With a live weight less than 250 kg 0102 10 30 110  Other :  Up to the age of 60 months 0102 10 30 120  Other 0102 10 30 130 010210 90 Other :  With a live weight less than 300 kg 0102 10 90 110  Other 0102 10 90 120 ex 0102 90  Other :   Domestic species :    Of a weight exceeding 300 kg :     Heifers (female bovines that have never calved) : 0102 90 51 For slaughter : 0102 90 51 000 0102 90 59 Other 0102 90 59 000     Cows : 0102 90 61 For slaughter 0102 90 61 000 0102 90 69 Other 0102 90 69 000     Other : 0102 90 71 For slaughter 0102 90 71 000 0102 90 79 Other 0102 90 79 000 0201 Meat of bovine animals, fresh and chilled : 0201 10 00  Carcases and half-carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  From male adult bovine animals (') 0201 10 00 110  Other 0201 10 00 120  Other :  From male adult bovine animals (') 0201 10 00 130  Other 0201 10 00 140 0201 20  Other cuts with bone in : 0201 20 20   'Compensated' quarters :  From male adult bovine animals (') 0201 20 20 110  Other 0201 20 20 120 0201 20 30   Unseparated or separated forequarters :  From male adult bovine animals (') 0201 20 30 110 - Other 0201 20 30 120 0201 20 50   Unseparated or separated hindquarters :  With a maximum of nine ribs or pairs of ribs :  From male adult bovine animals (') 0201 20 50 110  Other 0201 20 50 120  With more than nine ribs or pairs of ribs :  From male adult bovine animals (') 0201 20 50 130 - Other 0201 20 50 140 No L 28/54 Official Journal of the European Communities 5. 2. 93 CN code Description of goods Productcode 0201 20 90 Other :  The weight of bone does not exceed one third of the weight of the cut 0201 20 90 700  Other, with bone in 0201 20 90 900 0201 30 00  Boneless :  Boneless cuts exported to the USA under the conditions laid down in Commission Regula ­ tion (EEC) No 2973/79 (4) 0201 30 00 050  From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (2), each piece individually wrapped 0201 30 00 100  Other boned cuts, each piece individually wrapped with a lean bovine meat content (exclu ­ ding fat) of 50 % or more (*) 0201 30 00 150  Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more (6) 0201 30 00 190  Other 0201 30 00 900 0202 Meat of bovine animals, frozen : 0202 10 00  Carcases and half-carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 100  Other 0202 10 00 900 0202 20  Other cuts, with bone in : 0202 20 10   'Compensated' quarters 0202 20 10 000 0202 20 30   Unseparated or separated forequarters 0202 20 30 000 0202 20 50   Unseparated or separated hindquarters :  With a maximum of nine ribs or pairs of ribs 0202 20 50 100  With more than nine ribs or pairs of ribs 0202 20 50 900 0202 20 90 Other :  The weight of bone not exceeding one third of the weight of the cut 0202 20 90 100  Other 0202 20 90 900 0202 30  Boneless : 0202 30 90 - - Other :  Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973/70 (4) 0202 30 90 100  Boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat) of 50 % or more ( «) 0202 30 90 400  Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more j6) 0202 30 90 500  Other 0202 30 90 900 0206 Edible offal or bovine animals, swine, goats, horses, asses, mules or hinnies, fresh, chilled or frozen : 0206 10  Of bovine animals, fresh and chilled :   Other : 0206 10 95  Thick skirt and thin skirt 0206 10 95 000  Of bovine animals, frozen : 0206 29 Other : Other : 0206 29 91   Thick skirt and thin skirt 0206 29 91 000 5. 2. 93 Official Journal of the European Communities No L 28/55 CN code Description of goods Productcode 0210 Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal : 0210 20  Meat of bovine animals : 0210 20 90   Boneless :  Salted and dried 0210 20 90 100  Salted, dried and smoked 0210 20 90 300 - In brine (3) 0210 20 90 500 - Other 0210 20 90 900 1602 Other prepared or preserved meat, meat offal or blood : 1602 50  Of bovine animals : 1602 50 10   Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :    Uncooked ; not containing meat other than that of animals of the bovine species : Containing by weight the following percentages of bovine meats (excluding offal and fat) :      Manufactured under the arrangement provided for in Article 4 of Council Regula ­ tion (EEC) No 565/80 0 : - 90 % or more 1602 50 10 120 - 80 % or more, but less than 90 % 1602 50 10 140 - 60 % or more, but less than 80 % 1602 50 10 160 - 40 % or more, but less than 60 % 1602 50 10 170 - Less than 40 % 1602 50 10 180 _____ Other : - 40 % or more 1602 50 10 190 - Less than 40 % 1602 50 10 200    Other :     Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 240     Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 260     Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 280   Other :    In hermetically sealed containers : 1602 50 31     'Corned beef (') :  With a collagen/protein ratio of no more than 0,35 (8) and containing by weight the following percentages of bovine meats (excluding offal and fat):   90 % or more :    Products complying with the conditions laid down in Commission Regula ­ tion (EEC) No 2388/84 0 1602 50 31 125    Manufactured under the arrangements provided for in Article 4 of Regula ­ tion (EEC) No 565/80 0 1602 50 31 135 Other 1602 50 31 195   80 % or more, but less than 90 % :    Products complying with the conditions laid down in Regulation (EEC) No 2388/84 0 1602 50 31 325    Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 0 1602 50 31 335 Other 1602 50 31 395 - Other 1602 50 31 396 No L 28/56 Official Journal of the European Communities 5. 2. 93 CN code Description of goods Productcode 1602 50 39  Other :      Not containing meat other than that of animals of the bovine species :  With a collagen/protein ration of no more than 0,35 (8) and containing by weight the following percentages of bovine meats (excluding offal and fat) :   90 % or more :    Products complying with the conditions laid down in Commission Regu ­ lation (EEC) No 2388/84 0 ' 1602 50 39 125    Manufactured under the arrangements provided for in Article 4 of Regu ­ lation (EEC) no 565/80 0 1602 50 39 135 Other 1602 50 39 195   80 % or more, but less than 90 % : _ _ _ Products complying with the conditions laid down in Regulation (EEC) No 2388/84 0 1602 50 39 325 _ _ _ Manufactured under the arrangement provided for in Article 4 of Regula ­ tion (EEC) No 565/80 0 1602 50 39 335 Other 1602 50 39 395   60 % or more, but less than 80 % :    Products complying with the conditions laid down in Regulation (EEC) No 2388/84 0 1 602 50 39 425    Manufactured under the arrangement provided for in Article 4 of Regula ­ tion (EEC) No 565/80 0 1602 50 39 435 Other 1602 50 39 495   40 % or more, but less than 60 % 1602 50 39 505  With a collagen/protein ratio of more than 0,35 but no more than 0,45 (8) and containing by weight to the following percentages of bovine meat (excluding offal and fat) :   60 % or more :  Products complying with the conditions laid down in Regulation (EEC) No 2388/84 0 1602 50 39 525    Manufactured under the arrangement provided for in Article 4 of Regula ­ tion (EEC) No 565/80 0 1602 50 39 535 Other 1602 50 39 595   40 % or more, but less than 60 % 1602 50 39 615   20 % or more but less than 40 % 1 602 50 39 625   Less than 20 % 1 602 50 39 626 - Other 1602 50 39 636      Other  With a collagen/protein ratio of no more than 0,45 (8) :   Containing by weight 80 % or more of meat or more offal, of any kind, including fats of any kind or origin 1 602 50 39 705   Containing by weight 40 % or more but less than 80 % of meat or meal offal, of any kind, including fats of any kind or origin 1 602 50 39 805   Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 39 905 - Other 1602 50 39 906 5. 2. 93 Official Journal of the European Communities No L 28/57 CN code Description of goods Productcode 1602 50 80 Other :     Not containing meat other than that of animals of the bovine species :  With a collagen/protein ratio of no more than 0,35 (8) and containing by weight the following percentages of bovine meats (excluding offal and fat) :   90 % or more :    Manufactured under the arrangements provided for in Article 4 of Regula ­ tion (EEC) No 565/80 0 1602 50 80 135 Other 1602 50 80 195 80 % or more, but less than 90 % : Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 Q 1602 50 80 335 Other 1602 50 80 395   60 % or more, but less than 80 % : Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 0 1602 50 80 435 Other 1602 50 80 495   40 % or more, but less than 60 % 1602 50 80 505   20 % or more, but less than 40 % 1602 50 80 515  With a collagen/protein ratio of more than 0,35 but no more than 0,45 (8) and containing by weight to the following percentages of bovine meat (excluding offal and fat) :   60 % or more :    Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80f) 1602 50 80 535  - - Other 1602 50 80 595   40 % or more, but less than 60 % 1602 50 80 615   20 % or more but less than 40 % 1602 50 80 625 Less than 20 % 1602 50 80 626 - Other 1602 50 80 636     Other :  With a collagen/protein ratio of no more than 0,45 (8) :   Containing by weight 80 % or more of meat or more offal, of any kind, inclu ­ ding fats of any kind or origin 1602 50 80 705   Containing by weight 40 % or more but less than 80 % of meat or meal offal, of any kind, including fats of any kind or origin 1602 50 80 805 Containing by weight less than 40 % of meat or meat offal, of any kind, inclu ­ ding fats of any kind or origin 1602 50 80 905 - Other 1602 50 80 906 (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8. 1 . 1982, p. 11 ). (2) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7. 1982, p. 48). (3) The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine. (4) OJ No L 336, 29. 12. 1979, p. 44. 0 OJ No L 221 , 18 . 8 . 1984, p. 28. (*) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). 0 OJ No L 62, 7. 3. 1980, p. 5. (8) Determination of collagen content : The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1978 . 0 Not containing meat other than that of animals of the bovine species. NB : Article 7 of Council Regulation (EEC) No 885/68 (OJ No L 156, 4. 7. 1968, p. 2) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries.